DETAILED ACTION

Acknowledgement


This action is in response to the amendment filed on 03/15/2022.


Status of Claims


Claims 1, 9, and 15 have been amended. 
Claims 1-20 are now pending.

Response to Arguments

Drawing objection is withdrawn in light of amendments.
Specification objection is withdrawn in light of amendments.
Applicant's arguments filed on 03/15/2022 regarding the 35 U.S.C. 101, 102, and 103 rejections of claims 1-20 have been fully considered. The Applicant argues the following.
  	As per the 101 rejection, the Applicant argues that the claims as amended are eligible under Step 2A. In particular, the claims as amended recite a device for initiating a corrective action on a device for unblocking a blocked task. The claims provide a practical application by initiating a corrective action on a device to unblock a blocked task.
The Examiner respectfully disagrees. The additional elements recited in amended claims 1, 9, and 15 do not integrate the judicial exception (i.e. abstract idea) into a practical application (e.g. improvement to the functioning of a computer or an improvement in another technology). The additional elements are computing and display devices that are used to perform the abstract idea of receive requests, gather and organize data, and display results in a workflow graph. The limitation of “initiating a corrective action for unblocking a blocked task” is considered abstract as a human person is the one performing the corrective action (e.g. view data, investigate reasons, etc.). The additional element of a device is facilitating a person performing the correction action (e.g. data gathering and display) on a computer. The corrective action itself is not being performed automatically by the computer.  Unlike Examples 40 and 42, the additional elements recited in the claims do not provide an improvement to the computer itself or another technology. Therefore, the 35 U.S.C. 101 rejection is maintained.

  	As per the 102 rejection, the Applicant argues that Carroll does not discuss initiating an action to unblock a blocked task in the workflow and receiving patient information in real-time as in the limitations of amended claim 9.
 	The Examiner finds the Applicant’s arguments persuasive. Therefore, the 102 rejection has been withdrawn. However, upon further consideration, a new ground of 103 rejection for claim 9 is made. Claim 9 is now rejected under 103 as being unpatentable over Carroll et al. (US 2014/0244295 A1) in view of Setlur et al. (US 2012/0130730 A1). See details below. 

  	As per the 103 rejection, the Applicant argues as per amended claims 1 and 15, Setlur, like Carroll merely depicts static information and fails to sure the deficiencies of Carroll. Setlur does not teach initiating an action in the system to unblock a blocked task and providing a visual indicator of such.
The Examiner respectfully disagrees. Carroll nor Setlur depicts static information. Both provide task status updates and associated KPI metrics which are dynamic. The Examiner submits that Carroll in view of Setlur teach the amended limitations of claim 1 and 15.  Carroll and Setlur teach tracking and displaying blocked tasks with a visual indicator. Blocked tasks are interpreted as uncompleted tasks are specified in paragraph [0070] of the Applicant’s specification. Setlur teaches initiating an action in the system to unblock a block task through the use of dashboard interfaces such as Fig. 6 to view reasons for delays and enter/track actions to address delays. See more details below. For these reasons, the 35 U.S.C. 103 rejections are maintained.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2-5 and 7-8 include the limitation of “the one or more computer storage media of claim 1”. Claim 1 no longer include the limitation of “one or more computer storage media”. Therefore, claims 2-5 and 7-8 are considered indefinite and thus are rejected under 35 U.S.C. 112(b). Claim 6 is also rejected for similar reasons. For examination purposes, the limitation of “the one or more computer storage media of claim 1” will be interpreted as “the method of claim 1”.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention, “Dynamic Dash Flow For Tracking Key Performance Indicators of Tasks Associated With Particular Medical Order Types”, is directed to an abstract idea, specifically Certain Methods of Organizing Human Activity (i.e. managing personal behavior) and Mental Processes, without significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements individually or in combination provide mere instructions to implement the abstract idea on a computer.
Step 1:  Claims 1-20 are directed to a statutory category, namely a process (claims 1-8 and 15-20) and a machine (claims 9-14).
Step 2A (1): Independent claims 1, 9, and 15 are directed to an abstract idea of Certain Methods of Organizing Human Activity (i.e. managing personal behavior) and Mental Processes, based on the following claim limitations: “receiving a request for process flow data and key performance indicators (KPIs) for a particular order type at a particular medical facility over a selected time period; displaying a flow chart including depictions of a plurality of tasks associated with a particular order type and at least some of the plurality of tasks connected by linking graphics indicating a required or desired sequence of completion of the plurality of tasks; visually indicating on the flowchart one or more blocked tasks of the plurality of tasks is taking more than a threshold amount of time for completion based on patient information; displaying on the flow chart, on or adjacent to at least one of the depictions of the plurality of tasks to be completed, elements for depicting the KPIs for the one or more blocked tasks of the plurality of tasks displayed in the flow chart; initiating one or more corrective actions to unblock the one or more blocked tasks; updating the visual indication on the flow chart that the one or more blocked tasks have been unblocked (claim 1); build a workflow graphic, the workflow graphic including graphical depictions of a plurality of tasks to be completed for a particular medical order/radiological order type, at least some of the plurality of tasks graphically connected by linking graphics indicating a required or desired completion sequence of the plurality of tasks, wherein the workflow graphic is built based on the particular medical order/radiological order type, facilities or departments involved with the plurality of tasks for the particular medical order type, and sequences of the plurality of tasks within and between each of the facilities or departments for the particular medical order type; map key performance indicators (KPIs) for one or more of the plurality of tasks to one or more elements depicted on or adjacent to at least one of the graphical depictions of one of the plurality of tasks; and visually indicate on the workflow graphic, one or more blocked tasks of the plurality of tasks that is taking more than a threshold amount of time for completion based on at least on patient information; initiate one or more corrective actions to unblock the one or more blocked tasks; and update the indication on the workflow graphic that the one or more blocked tasks have been unblocked” (claims 9 and 15). The claims describe a process of receiving requests for process/workflow and KPI data, organizing/gathering the data, and displaying results. Dependent claims 2-8, 10-14, and 16-20 further describe the request for particular data, the organizing/gathering, and displaying of the data. The displayed process flow charts and KPI data provides instructions and insight into user/employee activities/behaviors. Building and displaying a flow chart and mapping KPI data to the flow chart can be performed mentally by a human with pen a paper. These limitations, under the broadest reasonable interpretation, fall within the abstract grouping of “Certain Methods of Organizing Human Activity” which involves managing personal behavior including following rules or instructions and Mental Processes which includes observation, evaluations, judgements, and opinions. Therefore, claims 1-20 are directed to an abstract idea and are not patent eligible.
Step 2A (2): This judicial exception is not integrated into a practical application. In particular, claims 1-2, 6-10, 12-13, 15-16, 17-18, and 20 recite additional elements of a device, EHR database, real time,  graphical user interface, dashboard elements (e.g. selectable order option, date selection element, selectable individual order view), KPIs are displayed automatically directly on the dashboard elements or overlaid on the flow chart in response to a cursor hovering over the dashboard elements, a computer system comprising one or more processors on one or more computing devices, a computerized method, an interactive digital workflow graphic, and displaying additional linking graphics on the interactive digital workflow graphic. These additional elements do not integrate the abstract idea into a practical application because the claims do not recite (a) an improvement to another technology or technical field and (b) an improvement to the functioning of the computer itself and (c) implementing the abstract idea with or by use of a particular machine, (d) effecting a particular transformation or reduction of an article, or (e) applying the judicial exception in some other meaningful way beyond generally linking the use of an abstract idea to a particular technological environment. These additional elements are viewed as computing and display devices that are used to perform the abstract idea of receive requests, gather and organize data, and display results in a workflow graph. Limitations that recite mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea are not indicative of integration into a practical application (see MPEP 2106.05(f)). Therefore, claims 1-20 do not integrate the judicial exception into a practical application and thus are not patent eligible.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claims 1-2, 6-10, 12-13, 15-16, 17-18, and 20 recite additional elements as stated above in step 2A(2). As per the Applicant’s specification, a device is a computer such as a server, desktop, laptop, tablet, etc. [0036]; database is storage such as storage 106 [0055]; real-time data is received from sensors or the user interface [0046]; a graphical user interface is part of the user interface for conveying visual information [0033]; dashboard elements are graphical elements such as icons or text [0056]; the automated display of KPI on the dashboard is performed by indicating digital locations and/or file types of relevant electronic health records (EHRs) to be accessed by the workflow graph and determining which information within the EHRs should be linked to the dashboard elements [0068]; computer systems may include laptops, tablets, smartphone, and the like [0034]; an interactive digital workflow graphic is a visual representation of data generated by the GUI generator [0054]; and linking graphics indicates a required or desired completion sequence (e.g. a digital arrow) (Fig. 4 and [0055]). These additional elements are viewed as mere instructions to apply or implement the abstract idea on a computer. Applying an abstract idea on a computer does not integrate a judicial exception into a practical application or provide an inventive concept (see MPEP 2106.05(f)). Therefore, claims 1-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception and thus are not patent eligible.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and  7-19 are rejected under 35 U.S.C. 103 as being unpatentable over Carroll et al. (US 2014/0244295 A1) in view of Setlur et al. (US 2012/0130730 A1).
As per claim 1 (Currently Amended), Carroll teaches a method comprising (Carroll e.g. Figs. 1 and 18;  A Clinical Quality Analytics (CQA) system renders a protocol, such as an industry clinical treatment guideline, into a process map [0017]. Method 1800 for determining events for a process map [0059].) : 
Carroll in view of Setlur teach receiving, at a device, a request for process flow data and key performance indicators (KPIs) for a particular order type within an electronic health record (EHR) database at a particular medical facility over a selected time period, wherein the EHR database receives near real time patient information; 
Carroll teaches receiving, at a device, a request for process flow data and key performance indicators for a particular order type within an electronic heath record (EHR) database at a particular medical facility (Carroll e.g. Fig. 1; The Clinical Quality Analytics (CQA) system 100 is operable to associate data from EMRs (e.g., events) with particular nodes (i.e. tasks) in the process map (i.e. process flow data), and based on the association, determine protocol compliance metrics (Fig. 1 and [0018]). EMRs (electronic medical records) (i.e. EHR) may be from a single entity, such as a single hospital or physician's office, or may be from multiple entities [0033]. The CQA system 100 includes a process map toolset 101, a mapping module 102, a protocol engine 103, an event retrieval module 104, a user interface 105, a network interface 106 and a compliance module 108 (Fig. 1 and [0020]). The end user devices 140a-f may connect to the CQA system 100 to enter data and view compliance reporting and other information generated by CQA system 100 [0019]. The process map toolset 101 allows a user to create query objects (i.e. request) for nodes (i.e. tasks) in a process map or to select existing query objects for the nodes. A query object retrieves events (e.g. EMR data) from the data storage 107 that are relevant to a particular node [0022]. An event includes information for any action performed to provide care to a patient, such as lab results, vitals (e.g., measurements of patient vital functions which may be performed by a nurse or machine), orders for tests (i.e. order type) or medications, delivery of medications, medications administered to patient, physician notes, semi-static patient data (e.g., gender, age, weight, allergies, etc.), etc. [0023]. The compliance module 108 may define analytic views that can be generated by the CQA system 100, and may determine key performance indicators (KPIs) and other metrics that are available to analyze the quality of care associated with the protocol [0038].)
Carroll does not explicitly teach receiving a request over a selected time period and wherein the EHR database receives near real time patient information.
	However, Setlur teaches receiving a request over a selected time period and wherein the EHR database receives near real time patient information (Setlur e.g. Figs. 1-2, and 10, Setlur teaches a computer-implemented method for generating operational metrics for a healthcare workflow [0008]. Operational data from healthcare enterprise is collected, analyzed, and reviewed in real time or substantially in real time [0044]. Fig. 2 real-time analytics dashboard system includes a data aggregation engine 210 that correlates workflow events from disparate sources 260 (e.g. RIS, EMR, etc.) ([0074] and [0075]). The data aggregation engine 210 has pre-built exam and patient events and provides a user interface in the form of an inquiry view to query for audit event(s). The inquiry view supports queries using the following criteria within a specified time range: patient, exam (e.g. order type) staff, event type(s), etc. The inquiry view can be used to look up audit information (i.e. performance information) on an exam and visit events within a certain time range (e.g. six weeks) [0076]. Fig. 2 dashboard 220 can organize KPI by facility and allow a user to drill-down from an enterprise to an individual facility (e.g., a hospital) [0078].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Carroll’s CQA system to include real-time processing and the ability to request process flow data and KPI data based on a selected time period as taught by Setlur in order to identify areas for improvement and monitor the impact of change (Setlur e.g. [0054]).
Carroll teaches displaying, at a device, a flow chart on a graphical user interface including depictions of a plurality of tasks associated with the particular order type and at least some of the plurality of tasks connected by linking graphics indicating a required or desired sequence of completion of the plurality of tasks; (Carroll e.g. A Clinical Quality Analytics (CQA) system renders a protocol, such as an industry clinical treatment guideline, into a process map. A process map may comprise a workflow that can be visualized on a display. The workflow may comprise a time-based series of steps determined from the protocol to render care according to guidelines specified in the protocol. The time-based series of steps may be represented in chronological order of providing care from earliest to latest in the process map [0017]. Protocols may include treatment guidelines for various illnesses or medical conditions, procedures for cosmetic surgery, or other medically-related guidelines [0021]. Fig. 3 shows a screenshot 300 of creating a process map from the sepsis protocol. In each section is the workflow that is created from the protocol. The workflow includes nodes, which may represent decision steps, such as shown as diamonds, or other event types of steps, shown as rectangles, circles or other shapes. The nodes may represent steps (i.e. tasks) for diagnosing, measuring vitals, ordering tests, lab results, or any steps that may be used in providing of care for a sepsis patient  [0029].)
Carroll in view of Setlur teach visually indicating, at a device,  on the flowchart one or more blocked tasks of the plurality of tasks is taking more than a threshold amount of time for completion based at least in part on the near real-time patient information; and
Carroll teaches visually indicating, at a device, on the flowchart the one or more blocked tasks of the plurality of tasks (Carroll e.g. Figs. 1-2, A Clinical Quality Analytics (CQA) system 100 renders a protocol, such as an industry clinical treatment guideline, into a process map (i.e. flowchart) (Fig. 1 and [0017]).Response Filed 03/15/2022The screenshot 200 includes a project status that illustrates the steps performed with the CQA system 100 and their completion status (e.g. pending, in progress, and completed) [0028]. The Examiner submits that the tasks with the status of pending or in progress are considered blocked tasks (i.e. incomplete tasks).)
Carroll does not explicitly teach, however Setlur teaches Reply to Office Action of: 09/15/2021visually indicating blocked tasks taking more than a threshold amount of time for completion based at least in part on the near real-time patient information (Setlur e.g. Setlur teaches a computer-implemented method for generating operational metrics for a healthcare workflow [0008].  Operational data from healthcare enterprise is collected, analyzed, and reviewed in real time or substantially in real time [0044]. The dashboard 300 provides a real-time (or at least substantially real-time) view of radiology and/or other department and/or enterprise operations tailored to administrator, technologist, wait areas, and/or other criteria, etc. (Fig. 3 and [0086]). Fig. 3 dashboard interface depicts a visual traffic light representation (e.g. green, yellow, red) of KPI data that provide an indication of how many exams have been sitting in the queue (i.e. incomplete tasks) for certain time frames (i.e. threshold amount of time). For example, the color green represents less than four hours, yellow represents 4-8 hours, and red represents more than 8 hours sitting in the queue (Fig. 3 and [0094]). Fig. 3 dashboard also shows scheduled (i.e. incomplete) vs. completed exams KPI 390 that is represented using a bar graph and associated numbers. The bars of the graph are colored to indicate scheduled exam (i.e. incomplete) versus completed exams [0096]. The Examiner submits that the exams sitting in the queue and/or scheduled exams represent blocked tasks.)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Carroll’s CQA system to include real-time processing and the indication of blocked tasks (i.e. not completed)  more than a threshold amount of time for completion as taught by Setlur in order to identify areas for improvement and monitor the impact of change (Setlur e.g. [0054]).
Carroll in view of Setlur teach displaying, at a device, on the flow chart, on or adjacent to at least one of the depictions of the plurality of tasks to be completed, dashboard elements for depicting the KPIs for the one or more blocked tasks of the plurality of tasks displayed in the flow chart; 
Carroll teaches displaying, at a device, on the flow chart, on or adjacent to at least one of the depictions of the plurality of tasks to be completed, dashboard elements for depicting the KPI for the plurality of tasks displayed in the flow chart (Carroll e.g. Fig. 1;  A Clinical Quality Analytics (CQA) system renders a protocol, such as an industry clinical treatment guideline, into a process map (i.e. flow chart) [0017]. Compliance module 108 may define analytic views that can be generated by the CQA system 100, and may determine key performance indicators (KPI’s) and other metrics that are available to analyze the quality of care associated with the protocol [0038]. The analytic views generated by the CQA system 100 allow for drill downs which may be used to identify the cause of problems. For example, an initial view may comprise a color-coded display of the process map. A node (i.e. task) in the process map may be shown in red or yellow to indicate a high-level or medium-level of variance from protocol (i.e. KPI) . A user may click on a red node (i.e. task) to drill down to additional information, such as compliance metrics for the department responsible for the event. Another drill down may include the metrics for the shifts for the department [0042]. Each node (i.e. task) in the process map may have attributes similar to the EMR data. Some of the attributes may include event type, time, location and caregiver. Other attributes may include event subtype such as laboratory, and order frequency, such as every four hours [0031].)
Carroll does not explicitly teach, however, Setlur teaches displaying dashboard elements for depicting the KPIs for the one or more blocked tasks of the plurality of tasks displayed in the flow chart (Setlur e.g. Setlur teaches a computer-implemented method for generating operational metrics for a healthcare workflow [0008]. Fig. 3 dashboard interface depicts a visual traffic light representation (e.g. green, yellow, red) of KPI data that provide an indication of how many exams have been sitting in the queue (i.e. incomplete/blocked tasks) for certain time frames (Fig. 3 and [0094]). Fig. 3 dashboard also shows scheduled vs. completed exams KPI 390 that is represented using a bar graph and associated numbers. The bars of the graph are colored to indicate scheduled exam (i.e. incomplete) versus completed exams [0096].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Carroll’s CQA system to include depicting KPI of blocked tasks (i.e. incomplete tasks)  more than a threshold amount of time for completion as taught by Setlur in order to identify areas for improvement and monitor the impact of change (Setlur e.g. [0054]).
Carroll does not explicitly teach, however, Setlur teaches initiating, at a device, one or more corrective actions to unblock the one or more blocked tasks; (Setlur e.g. Setlur teaches a computer-implemented method for generating operational metrics for a healthcare workflow [0008]. FIGS. 6-7 illustrates an example dashboard user interface providing delay time and other information for pending exams (i.e. blocked tasks) and/or other procedures for a healthcare facility ([0016]-[0017]). Fig. 6 interface includes a current reason for delay 610 listed for each patient/procedure entry in the interface table 615. Selecting a reason for delay entry 620 opens an interface dialog or window 630 allowing one or more reasons for delay to be added and/or edited [0104]. A user can select one or more reasons from the list 632 or manually enter an explanation for delay 634 [0105]. For example, an explanation provided include a reason for the delay (e.g. lab results pending) and corrective actions (e.g. “called lab a second time”).)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Carroll’s CQA system to include the ability to initiate corrective action providing reasons for delay information for incomplete/blocked tasks as taught by Setlur in order to identify areas for improvement and monitor the impact of change (Setlur e.g. [0054]).
Carroll teaches updating, at a device, the visual indication on the flow chart that the one or more blocked tasks have been unblocked. (Carroll e.g. Fig. 2 screenshot includes a project status that illustrates the steps (i.e. tasks) performed with the CQA system 100 and their completion status [0028]. Fig. 2 show different indicators for pending, in progress, and completed status. The Examiner submits that pending and in progress tasks are considered blocked (i.e. incomplete) tasks and once these tasks are completed their status will change to completed (i.e. unblocked). 
As per claim 2 (Original), Carroll in view of Setlur teach the one or more computer storage media of claim 1, Carroll teaches wherein said KPIs are displayed automatically directly on the dashboard elements or are displayed or overlaid on the flow chart in response to a cursor hovering over or selecting one of the dashboard elements. (Carroll e.g. Each node in the process map may have attributes such as event type, time, location and caregiver. Other attributes may include event subtype such as laboratory, and order frequency, such as every four hours. Attributes for steps may be entered by a user and may be displayed by clicking on a step in the process map [0031]. A user may also click on a node to drill down to additional information such as compliance metrics for the department [0042].)
As per claim 3 (Original), Carroll in view of Setlur teach the one or more computer storage media of claim 1, Carroll teaches wherein the visually indicating is accomplished via color-coding of at least some of the depictions of the plurality of tasks or the linking graphics. (Carroll e.g. Fig. 1, The analytic views generated by the CQA system 100 allow for drill downs which may be used to identify the cause of problems. For example, an initial view may comprise a color-coded display of the process map. A node (i.e. step) in the process map may be shown in red or yellow to indicate a high-level or medium-level of variance from protocol [0042].)
As per claim 4 (Original), Carroll in view of Setlur teach the one or more computer storage media of claim 1, Carroll teaches wherein the KPIs include statistics or data regarding at least one of completion or turnaround time for any of the plurality of tasks, documentation of critical task-related information, task outcomes, task statistics, task comparisons, and task projections or predictions. (Carroll e.g. The CQA system is operable to associate data from EMRs (e.g. events) with particular nodes in the process map, and based on the association, determine protocol compliance metrics. Reports may be generated to specify the compliance metrics and provide additional information related to measuring the quality of care and improving quality of care [0018]. The compliance module 108 may define analytic views that can be generated by the CQA system 100, and may determine key performance indicators (KPIs) and other metrics that are available to analyze the quality of care associated with the protocol [0038].Figs. 8-10 show examples of compliance reports overall, by physician, and by shifts [0043]-[0044]. Compliance within the protocol is determined by comparing the sequence of events for the threads with the sequence of the nodes in the threads representing the expected actions to be performed at particular times within the workflow of the protocol [0049].)
As per claim 5 (Original), Carroll in view of Setlur teach the one or more computer storage media of claim 1, Carroll teaches the method further comprising displaying additional linking graphics on the flow chart connecting additional tasks when one of a plurality of selectable order options are selected by a user. (Carroll e.g. Fig. 1 CQA system process map toolset 101 generates process maps from protocols. A user may use tools provided by the process map toolset 101 to generate a process map from the protocol and protocol outline. The workspace provided by the process map toolset 101 may comprise an editor [0021]. A user can add, remove, or modify nodes in the process map through the editor. The initial process map is shown in the editor, and a user may modify the process map as needed (Fig. 3 and [0030]).)
As per claim 7 (Original), Carroll in view of Setlur teach the one or more computer storage media of claim 1, Carroll does not teach, however, Setlur teaches the method further comprising providing a date selection element which filters the KPIs based on a selected period of time or dates entered into the date selection element. (Setlur e.g. Fig. 2 dashboard 220 can organize KPI by facility and allow a user to drill-down from an enterprise to an individual facility (e.g. a hospital) [0078]. A comparison or count KPI computes counts of exams in one state versus another state for a given time period. This KPI is visualized in the form of a bar chart [0082]. Fig 10 depicts an example method 1000 for computation and output of operational metrics for patient and exam workflow. At block 1010 an operational data set obtained from multiple information sources, such as image modality and medical records archive data sources, are mined at both an exam and a patient level within a specified time range [0115].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Carrol’s CQA system to include requesting process flow data and KPI data based on a selected time period as taught by Setlur in order to identify areas for improvement and monitor the impact of change (Setlur e.g. [0054]).
As per claim 8 (Original), Carroll in view of Setlur teach the one or more computer storage media of claim 1, Carroll teaches the method further comprising providing a selectable individual order view in which the KPIs are filtered to display only ones of the KPIs associated with a single patient or a single order of the particular order type. (Carroll e.g. In addition to determining metrics, KPIs and analytic views, the CQA system 100 may determine a population or the set of cases to be evaluated. Fig. 7 shows a screenshot 700 for selecting filters (e.g. attributes and values) to identify the population of cases. EMR data which include EMRs for millions of patients is filtered to determine the population. For example, filters may be selected in the screenshot 700 to identify all the cases where patients have certain conditions (e.g. respiratory distress=yes) or lab results (e.g. urine analysis= hazy). The EMR data is filtered by the selected filters to determine the population [0040]. The population of cases may be evaluated based on the compliance metrics to determine compliance with the protocol. Reporting and drill-downs can be for an individual patient encounter [0041].)
As per claim 9 (Currently Amended), Carroll teaches a computer system comprising: one or more processors on one or more computing devices programmed to (Carroll e.g. Fig. 20 computer platform 2000 for the CQA system 100 [0072]. The platform 2000 includes with processor(s) 2001, such as a central processing unit, ASIC, or other type of processing circuit. A computer readable medium (CRM), such as CRM 2004 may be any suitable medium which stores instructions for execution by the processor(s) 2001 for execution [0073].): 
Carroll teaches build a workflow graphic configured for display on a graphical user interface, the workflow graphic including graphical depictions of a plurality of tasks to be completed for a particular medical order type, at least some of the plurality of tasks graphically connected by linking graphics indicating a required or desired completion sequence of the plurality of tasks, wherein the workflow graphic is built based on the particular medical order type, facilities or departments involved with the plurality of tasks for the particular medical order type, and sequences of the plurality of tasks within and between each of the facilities or departments for the particular medical order type; (Carroll e.g. Figs. 1, 3, and 12A-B, A Clinical Quality Analytics (CQA) system renders a protocol, such as an industry clinical treatment guideline, into a process map (i.e. workflow graphic) [0017]. The protocols may be published by medical experts, health organizations or other entities. The protocols are medically related and may include guidelines for various illnesses or medical conditions such as procedures for cosmetic surgery or other medically-related guidelines [0021]. A process map may comprise a workflow that can be visualized on a display. The workflow comprises time-based series of steps, which may be represented as nodes in the process map generated from the protocol. The time-based series of steps may be represented in chronological order of providing care from earliest to latest in the process map [0017]. Each node in the process map may have attributes that include event type, time, location and caregiver. Other attributes may include event subtype such as laboratory, and order frequency, such as every four hours [0031]. Figs. 3 and 12A-B are examples of process maps for a sepsis protocol. The nodes may represent steps (i.e. tasks) for diagnosing, measuring vitals, ordering tests, lab results, or any steps that may be used in providing of care for a sepsis patient [0029].)
Carroll in view of Setlur teach map key performance indicators (KPIs) for one or more of the plurality of tasks from near real time patient information from an electronic health record (EHR) database to one or more dashboard elements depicted on or adjacent to at least one of the graphical depictions of one of the plurality of tasks; and 
Carroll teaches map key performance indicators (KPIs) for one or more of the plurality of tasks from an electronic health record (EHR) database to one or more dashboard elements depicted on or adjacent to at least one of the graphical depictions of one of the plurality of tasks (Carroll e.g. Fig. 1, The CQA system is operable to associate data from EMRs (e.g. events) with particular nodes in the process map, based on the association, determine protocol compliance metrics [0018]. An event includes information for any action performed to provide care to a patient, such as lab results, vitals (e.g., measurements of patient vital functions which may be performed by a nurse or machine), orders for tests or medications, delivery of medications, medications administered to patient, physician notes, semi-static patient data (e.g., gender, age, weight, allergies, etc.), etc. [0023]. The mapping module 102 maps the retrieved events to the process map. The mapping may include identifying the events retrieved by the event retrieval module 104 for a node and assigning the events to the node [0024]. A node in the process map may be shown in red or yellow to indicate a high-level or medium-level of variance from protocol (i.e. performance indicator). A user may click on a red node to drill down to additional information, such as compliance metrics for the department responsible for the event. Another drill down may include the metrics for the shifts for the department [0042].)
Carroll does not explicitly teach, however, Setlur teaches near real time patient information from an electronic health record (EHR) database (Setlur e.g. Setlur teaches a computer-implemented method for generating operational metrics for a healthcare workflow [0008]. Operational data from healthcare enterprise is collected, analyzed, and reviewed in real time or substantially in real time [0044]. For example, Fig. 2 real-time analytics dashboard system includes a data aggregation engine 210 that correlates workflow events from disparate sources 260 (e.g. RIS, EMR, etc.) ([0074] and [0075]).)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Carroll’s CQA system to include real-time processing of EHR data as taught by Setlur in order to identify areas for improvement and monitor the impact of change (Setlur e.g. [0054]).
Carroll in view of Setlur teach visually indicate on the workflow graphic, one or more blocked tasks of the plurality of tasks that is taking more than a threshold amount of time for completion based at least on Page 6 of 18Application No. 16/731,213Attorney Docket No. 27098.334376part of the near real time patient information from an EHR.  (See claim 1c for response.)
Carroll in view of Setlur teach initiate one or more corrective actions to unblock the one or more blocked tasks; and (See claim 1e for response.)
Carroll teaches update the indication on the workflow graphic that the one or more blocked tasks have been unblocked.(See claim 1f for response.)
As per claim 10 (Original), Carroll in view of Setlur teach the computer system of claim 9, wherein said KPIs are mapped to be displayed directly on the one or more dashboard elements or are mapped to be displayed or overlaid onto the workflow graphic in response to a cursor hovering over or selecting one of the one or more dashboard elements. (Carroll e.g. Each node in the process map may have attributes such as event type, time, location and caregiver. Other attributes may include event subtype such as laboratory, and order frequency, such as every four hours. Attributes for steps may be entered by a user and may be displayed by clicking on a step in the process map [0031]. A user may also click on a node to drill down to additional information such as compliance metrics for the department [0042].)
As per claim 11 (Original), Carroll in view of Setlur teach the computer system of claim 9, wherein the visually indicating comprises color-coding at least some of the graphical depictions of the plurality of tasks or the linking graphics. (Carroll e.g. Fig. 1, The analytic views generated by the CQA system 100 allow for drill downs which may be used to identify the cause of problems. For example, an initial view may comprise a color-coded display of the process map. A node (i.e. step) in the process map may be shown in red or yellow to indicate a high-level or medium-level of variance from protocol [0042].)
As per claim 12 (Original), Carroll in view of Setlur teach the computer system of claim 9, Carroll in view of Setlur teach wherein the one or more processors on the one or more computing devices is further programmed to provide a selectable date format view of the workflow graphic which filters the KPIs mapped from the EHR database based on a selected period of time or dates. (Setlur e.g. Fig. 2 dashboard 220 can organize KPI by facility and allow a user to drill-down from an enterprise to an individual facility (e.g. a hospital) [0078]. A comparison or count KPI computes counts of exams in one state versus another state for a given time period. This KPI is visualized in the form of a bar chart [0082]. Fig 10 depicts an example method 1000 for computation and output of operational metrics for patient and exam workflow. At block 1010 an operational data set obtained from multiple information sources, such as image modality and medical records archive data sources (i.e. EHR data), are mined at both an exam and a patient level within a specified time range [0115].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Carroll to include requesting process flow data and KPI data based on a selected time period as taught by Setlur in order to identify areas for improvement and monitor the impact of change (Setlur e.g. [0054]).
As per claim 13 (Original), Carroll in view of Setlur teach the computer system of claim 9, wherein the one or more processors on the one or more computing devices are further programmed to provide a selectable individual order view in which the KPIs mapped from the EHR database are filtered to display only the KPIs associated with a single patient or a single order of the particular medical order type. (Carroll e.g. In addition to determining metrics, KPIs and analytic views, the CQA system 100 may determine a population or the set of cases to be evaluated. Fig. 7 shows a screenshot 700 for selecting filters (e.g. attributes and values) to identify the population of cases. EMR data which include EMRs for millions of patients is filtered to determine the population. For example, filters may be selected in the screenshot 700 to identify all the cases where patients have certain conditions (e.g. respiratory distress=yes) or lab results (e.g. urine analysis= hazy). The EMR data is filtered by the selected filters to determine the population [0040]. The population of cases may be evaluated based on the compliance metrics to determine compliance with the protocol. Reporting and drill-downs can be for an individual patient encounter [0041].)
As per claim 14 (Original), Carroll in view of Setlur teach the computer system of claim 9, wherein the KPIs include at least one of completion or turnaround time for any of the plurality of tasks, documentation of critical task- related information, task outcomes, task statistics, task comparisons, and task projections or predictions. (Carroll e.g. The CQA system is operable to associate data from EMRs (e.g. events) with particular nodes in the process map, and based on the association, determine protocol compliance metrics. Reports may be generated to specify the compliance metrics and provide additional information related to measuring the quality of care and improving quality of care [0018]. The compliance module 108 may define analytic views that can be generated by the CQA system 100, and may determine key performance indicators (KPIs) and other metrics that are available to analyze the quality of care associated with the protocol [0038].Figs. 8-10 show examples of compliance reports overall, by physician, and by shifts [0043]-[0044]. Compliance within the protocol is determined by comparing the sequence of events for the threads with the sequence of the nodes in the threads representing the expected actions to be performed at particular times within the workflow of the protocol [0049].)
As per claim 15 (Currently Amended), Carroll teaches a computerized method comprising (Carroll e.g. Figs. 18-19 methods 1800 and 1900 ([0059] and [0065]). Some or all of the method and operations and functions may be provided as machine readable instructions, such as a computer program, stored on a computer readable storage medium [0071].): 
Carroll in view of Setlur teach building, at a device comprising one or more processors, an interactive digital workflow graphic configured for display on a graphical user interface, the interactive digital workflow graphic including graphical depictions of a plurality of tasks to be completed for a particular radiological order type, at least some of the plurality of tasks graphically connected by linking graphics indicating a required or desired completion sequence of the plurality of tasks, wherein the interactive digital workflow graphic is built based on the particular radiological order type, facilities or departments involved with the plurality of tasks for the particular radiological order type, and sequences of the plurality of tasks within and between each of the facilities or departments for the particular radiological order type; 
Carroll teaches building, with a computer system comprising one or more processors, an interactive digital workflow graphic including graphical depictions of a plurality of tasks to be completed for a particular order type (i.e. protocol), at least some of the plurality of tasks graphically connected by linking graphics indicating a required or desired completion sequence of the plurality of tasks, wherein the interactive digital workflow graphic is built based on the particular order type (i.e. protocol), facilities, or departments involved with the plurality of tasks within and between each of the facilities or departments for the particular order type (i.e. protocol). (Carroll e.g. Figs. 1, 3, and 12A-B, A Clinical Quality Analytics (CQA) system renders a protocol, such as an industry clinical treatment guideline, into a process map (i.e. workflow graphic) [0017]. The protocols may be published by medical experts, health organizations or other entities. The protocols are medically related and may include guidelines for various illnesses or medical conditions such as procedures for cosmetic surgery or other medically-related guidelines [0021]. A process map may comprise a workflow that can be visualized on a display. The workflow comprises time-based series of steps, which may be represented as nodes in the process map generated from the protocol. The time-based series of steps may be represented in chronological order of providing care from earliest to latest in the process map [0017]. The CQA system 100 includes a process map toolset, a user interface 105, etc. [0020]. A user may use tools provided by the process map toolset to generate a process map from the protocol and protocol outline [0021]. The process map toolset provides a workspace editor where a user can add, remove, or modify nodes in the process map through the editor [0030]. Each node in the process map may have attributes that include event type, time, location and caregiver. Other attributes may include event subtype such as laboratory, and order frequency, such as every four hours [0031]. Figs. 3 and 12A-B are examples of process maps for a sepsis protocol. The nodes may represent steps (i.e. tasks) for diagnosing, measuring vitals, ordering tests, lab results, or any steps that may be used in providing of care for a sepsis patient [0029].)
Carroll does not explicitly teach displaying tasks to be completed for a radiological order type.
However, Setlur teaches displaying tasks to be completed for a radiological order type (Setlur e.g. The system provides an electronic interface to display information corresponding to any event in the patient scanning and image interpretation workflow. With visibility to completion on workflow steps in different systems, manually track completion of workflow in the system, visual timer to countdown activity or tasks in radiology [0031].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Carroll’s CQA system to include protocols for radiology workflow as taught by Setlur in order to optimize or improve radiology and/or other healthcare departments/enterprise operation (Setlur e.g. [0043]).
Carroll in view of Setlur teach mapping, at a device, key performance indicators (KPIs) for one or more of the plurality of tasks from near real time patient information from an electronic health record (EHR) database to one or more dashboard elements depicted on or adjacent to at least one of the graphical depictions of one of the plurality of tasks; and 
Carroll teaches mapping key performance indicators (KPIs) for one or more of the plurality of tasks from an electronic health record (EHR) database to one or more dashboard elements depicted on or adjacent to at least one of the graphical depictions of one of the plurality of tasks (Carroll e.g. Fig. 1, The CQA system is operable to associate data from EMRs (e.g. events) with particular nodes in the process map, based on the association, determine protocol compliance metrics [0018]. An event includes information for any action performed to provide care to a patient, such as lab results, vitals (e.g., measurements of patient vital functions which may be performed by a nurse or machine), orders for tests or medications, delivery of medications, medications administered to patient, physician notes, semi-static patient data (e.g., gender, age, weight, allergies, etc.), etc. [0023]. The mapping module 102 maps the retrieved events to the process map. The mapping may include identifying the events retrieved by the event retrieval module 104 for a node and assigning the events to the node [0024]. A node in the process map may be shown in red or yellow to indicate a high-level or medium-level of variance from protocol (i.e. performance indicator). A user may click on a red node to drill down to additional information, such as compliance metrics for the department responsible for the event. Another drill down may include the metrics for the shifts for the department [0042].)
Carroll does not explicitly teach, however, Setlur teaches near real time patient information from an electronic health record (EHR) database (Setlur e.g. Setlur teaches a computer-implemented method for generating operational metrics for a healthcare workflow [0008]. Operational data from healthcare enterprise is collected, analyzed, and reviewed in real time or substantially in real time [0044]. For example, Fig. 2 real-time analytics dashboard system includes a data aggregation engine 210 that correlates workflow events from disparate sources 260 (e.g. RIS, EMR, etc.) ([0074] and [0075]).)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Carroll’s CQA system to include real-time processing of EHR data as taught by Setlur in order to identify areas for improvement and monitor the impact of change (Setlur e.g. [0054]).
Carroll in view of Setlur teach visually indicating, at a device, on the interactive digital workflow graphic which of the plurality of tasks is taking more than a threshold amount of time for completion by color-coding the blocked tasks based on at least in part on the near real time patient information; (See claim 1c for response.)
Carroll in view of Setlur teach initiating, at a device, one or more corrective actions to unblock the one or more blocked tasks; and (See claim 1e for response.)
Carroll teaches updating, at a device, the interactive digital workflow graphic that the one or more blocked tasks have been unblocked by changing the color of the blocked tasks. (See claim 1f for response.)
As per claim 16 (Original), Carroll in view of Setlur teach the computerized method of claim 15, Carroll teaches wherein said KPIs are mapped to be displayed directly on the one or more dashboard elements or are mapped to be displayed or overlaid onto the interactive digital workflow graphic in response to a cursor hovering over or selecting one of the one or more dashboard elements. (Carroll e.g. Fig. 1, The CQA system is also operable to associate data from EMRs (e.g., events) with particular nodes in the process map, and based on the association, determine protocol compliance metrics [0018]. Each node in the process map may have attributes such as event type, time, location and caregiver. Other attributes may include event subtype such as laboratory, and order frequency, such as every four hours. Attributes for steps may be displayed by clicking on a step in the process map [0031]. A user may also click on a node to drill down to additional information such as compliance metrics (i.e. KPIs) for the department [0042].)
As per claim 17 (Original), Carroll in view of Setlur teach the computerized method of claim 15, Carroll in view of Setlur teach further comprising providing a selectable date format view of the interactive digital workflow graphic which filters the KPIs mapped from the EHR database based on a selected period of time or dates. (Setlur e.g. Fig. 2 dashboard 220 can organize KPI by facility and allow a user to drill-down from an enterprise to an individual facility (e.g. a hospital) [0078]. A comparison or count KPI computes counts of exams in one state versus another state for a given time period. This KPI is visualized in the form of a bar chart [0082]. Fig 10 depicts an example method 1000 for computation and output of operational metrics for patient and exam workflow. At block 1010 an operational data set obtained from multiple information sources, such as image modality and medical records archive data sources (i.e. EHR data), are mined at both an exam and a patient level within a specified time range [0115].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Carroll’s CQA system to include requesting process flow data and KPI data based on a selected time period as taught by Setlur in order to identify areas for improvement and monitor the impact of change (Setlur e.g. [0054]).
As per claim 18 (Original), Carroll in view of Setlur teach the computerized method of claim 15, Carroll in view of Setlur teach further comprising providing a selectable individual order view in which the KPIs mapped from the EHR database are filtered to display only the KPIs associated with a single patient or a single order of the particular radiological order type. 
Carroll teaches providing a selectable individual order view in which the KPIs mapped from the HER database are filtered to display only the KPIs associated with a single patient of a particular protocol (Carroll e.g. In addition to determining metrics, KPIs and analytic views, the CQA system 100 may determine a population or the set of cases to be evaluated. Fig. 7 shows a screenshot 700 for selecting filters (e.g. attributes and values) to identify the population of cases. EMR data which include EMRs for millions of patients is filtered to determine the population. For example, filters may be selected in the screenshot 700 to identify all the cases where patients have certain conditions (e.g. respiratory distress=yes) or lab results (e.g. urine analysis= hazy). The EMR data is filtered by the selected filters to determine the population [0040]. The population of cases may be evaluated based on the compliance metrics to determine compliance with the protocol. Reporting and drill-downs can be for an individual patient encounter [0041].)
Carroll does not explicitly teach displaying KPI information associated with a single patient of the particular radiological order type.
However, Setlur teaches displaying KPI information associated with a single patient of the particular radiological order type (Setlur e.g. The method includes displaying information regarding one or more scheduled procedures and associated equipment involving one or more selected patients [0008]. Systems and methods determine operational metrics or key performance indicators (KPI) such as patient wait time [0042]. The dashboard 300 provides a real-time (or at least substantially real-time) view of radiology and/or other department and/or enterprise operations tailored to administrator, technologist, wait areas, and/or other criteria, etc. [0086]. Dashboard 300 presents collected information and allows a user to view and drill down to further levels of detail regarding information [0087]. Users can monitor patient wait times, average number of exams performed, types of exams performed, etc. [0088].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Carroll’s CQA system to include protocols for radiology workflow as taught by Setlur in order to optimize or improve radiology and/or other healthcare departments/enterprise operation (Setlur e.g. [0043]).
As per claim 19 (Original), Carroll in view of Setlur teach the computerized method of claim 15, Carroll teaches wherein the KPIs include at least one of completion or turnaround time for any of the plurality of tasks, documentation of critical task-related information, task outcomes, task statistics, task comparisons, and task projections or predictions. (Carroll e.g. The CQA system is operable to associate data from EMRs (e.g. events) with particular nodes in the process map, and based on the association, determine protocol compliance metrics. Reports may be generated to specify the compliance metrics and provide additional information related to measuring the quality of care and improving quality of care [0018]. The compliance module 108 may define analytic views that can be generated by the CQA system 100, and may determine key performance indicators (KPIs) and other metrics that are available to analyze the quality of care associated with the protocol [0038].Figs. 8-10 show examples of compliance reports overall, by physician, and by shifts [0043]-[0044]. Compliance within the protocol is determined by comparing the sequence of events for the threads with the sequence of the nodes in the threads representing the expected actions to be performed at particular times within the workflow of the protocol [0049].)
Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Carroll et al. (US 2014/0244295 A1) in view of Setlur et al. (US 2012/0130730 A1) and in further view of Studsrud (US 2015/0363555 A1).
As per claim 6 (Original), Carroll in view of Setlur teach the one or more computer storage media of claim 5, Carroll in view of Setlur and Studsrud teach wherein the particular order type is a radiological exam, and the plurality of selectable order options include replacing an order, adding onto the order, vetting the order, or holding the order. 
Carroll in view of Setlur teach wherein the particular order type is a radiological exam (Setlur e.g. The system provides an electronic interface to display information corresponding to any event in the patient scanning and image interpretation workflow. With visibility to completion on workflow steps in different systems, manually track completion of workflow in the system, visual timer to countdown activity or tasks in radiology [0031]. The dashboard 300 provides a real-time (or at least substantially real-time) view of radiology and/or other department and/or enterprise operations tailored to administrator, technologist, wait areas, and/or other criteria, etc. (Fig. 3 and [0086]).)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Carroll to include protocols for radiology workflow as taught by Setlur in order to optimize or improve radiology and/or other healthcare departments/enterprise operation (Setlur e.g. [0043]).
	Carroll in view of Setlur do not explicitly teach and the plurality of selectable order options include replacing an order, adding onto the order, vetting the order, or holding the order.
	However, Studsrud teaches a selectable order option of adding onto the order and holding the order (Studsrud e.g. Fig. 39, Studsrud teaches a computer-based technology to provide health information systems that can be customized for any healthcare specialty (e.g. radiology group practices) and/or application [0004]. The computer-implemented method includes receiving a request for a form related to a particular medical order,  identifying a particular workflow from among a plurality of workflows based on the medical order and the role of the first user, etc. [0006]. FIG. 39 is a screen shot of an example user interface that a technologist can use to review or enter exam or order information, review or enter patient information, assign the order to another user, or place a hold on the order. The Technologist may place an order on hold, may request an addendum to an order, or may cancel an order. The Technologist may assign one or more activities regarding the patient or the order [0105]. Fig. 39 includes a "Hold" button that can execute upon receipt of a user selection of the button [0106]. A Technologist may select the Hold button when there is an issue with an order, and the Technologist wishes to place the order on hold so that it does not advance further in the workflow [0107].)
	The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Carroll in view of Setlur’s CQA system interface to include selectable order options such as holding and amending an order within a workflow as taught by Studsrud in order to provide a single system through which many or all aspects of a medical practice can be managed, which can create or provide greater data integrity, improve efficiency, and cost savings to medical practices (Studsrud e.g. [0010]).
As per claim 20 (Original), Carroll in view of Setlur teach the computerized method of claim 15, Carroll in view of Setlur and Studsrud teach further comprising displaying additional linking graphics on the interactive digital workflow graphic connecting additional tasks when one of a plurality of selectable order options are selected by a user, the plurality of selectable order options include replacing an order, adding onto the order, vetting the order, or holding the order.
Carroll teaches displaying additional linking graphics on the interactive digital workflow graphic connecting additional tasks when one of a plurality of selectable order options are selected by a user (Carroll e.g. (Carroll e.g. Fig. 1 CQA system process map toolset 101 generates process maps from protocols. A user may use tools provided by the process map toolset 101 to generate a process map from the protocol and protocol outline. The workspace provided by the process map toolset 101 may comprise an editor [0021]. A user can add, remove, or modify nodes in the process map through the editor. The initial process map is shown in the editor, and a user may modify the process map as needed (Fig. 3 and [0030]). Nodes represents workflow steps such as steps for diagnosing, measuring vitals, ordering tests, labs results, or any steps that may be used in providing care for a patient ([0017] and [0029]).)
Carroll nor Setlur teach the plurality of selectable order options include replacing an order, adding onto the order, vetting the order, or holding the order.
However, Studsrud teaches a selectable order option of adding onto the order and holding the order (Studsrud e.g. Fig. 39, Studsrud teaches a computer-based technology to provide health information systems that can be customized for any healthcare specialty (e.g. radiology group practices) and/or application [0004]. The computer-implemented method includes receiving a request for a form related to a particular medical order,  identifying a particular workflow from among a plurality of workflows based on the medical order and the role of the first user, etc. [0006]. FIG. 39 is a screen shot of an example user interface that a technologist can use to review or enter exam or order information, review or enter patient information, assign the order to another user, or place a hold on the order. The Technologist may place an order on hold, may request an addendum to an order, or may cancel an order. The Technologist may assign one or more activities regarding the patient or the order [0105]. Fig. 39 includes a "Hold" button that can execute upon receipt of a user selection of the button [0106]. A Technologist may select the Hold button when there is an issue with an order, and the Technologist wishes to place the order on hold so that it does not advance further in the workflow [0107].)
	The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Carroll in view of Setlur’s CQA system interface to include selectable order options such as holding and amending an order within a workflow as taught by Studsrud in order to provide a single system through which many or all aspects of a medical practice can be managed, which can create or provide greater data integrity, improve efficiency, and cost savings to medical practices (Studsrud e.g. [0010]).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ayanna Minor whose telephone number is (571)272-3605. The examiner can normally be reached M-F 9am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.M./Examiner, Art Unit 3624                                                                                                                                                                                                        



/MEHMET YESILDAG/Primary Examiner, Art Unit 3624